Citation Nr: 0334470	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



REMAND

The veteran had active service from October 1966 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for PTSD and 
assigned an initial 50 percent evaluation.  A June 2002 RO 
rating decision continued this evaluation.  The veteran has 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

An August 2001 VA examination diagnosed a major depressive 
disorder in addition to chronic PTSD, and April and September 
2002 VA outpatient treatment (VAOPT) records also contain 
diagnoses of chronic PTSD with depression.

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO responded to the veteran's request for an increased 
rating in an April 2002 letter.  However, this letter did not 
mention the VCAA or the RO's duty to notify or assist him 
with his claim.  Moreover, although the letter began by 
noting that he had "recently filed a claim for increased 
compensation" (emphasis added), the remainder of the letter 
discussed evidence and information needed to establish 
entitlement for service connection-which is an entirely 
different issue altogether.  The only letter sent to the 
veteran that explained the VCAA and the RO's duty to notify 
and assist him was in March 2001, after he had filed his 
initial claim for entitlement to service connection for PTSD.  
This letter explained these duties, however, as they applied 
to the claim for service connection and did not discuss the 
RO's duties and responsibilities in the context of a claim 
for an increased rating.

Moreover, 38 C.F.R. § 3.159(b)(1) (2003) recently was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
The offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 30 days.  But 
the provision of the VCAA codified at 38 U.S.C.A. § 5301(a) 
requires that the appellant be provided a year to respond.  
In both the March 2001 and April 2002 letters, the RO 
informed the veteran that if it did not receive additional 
evidence or information within 60 days (i.e., by May 12, 2001 
and June 16, 2002, respectively) from the date of the letter, 
it would decide his claim based only on the evidence received 
and any VA examinations or medical opinions.  The 60-day 
allotted time period for responding is invalid for the same 
reasons as the 30-day response time mentioned in the PVA case 
cited above.  This case therefore must be remanded to give 
the veteran proper notice, including the requirements of the 
VCAA as they relate to a claim for an increased rating, and 
sufficient time to respond.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as any other applicable legal 
precedent.  This includes specifically 
informing the veteran about the 
application of the VCAA as it relates to 
his claim for an increased rating.

2.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since September 2002 including, but not 
limited to, any additional treatment he 
has received relating to his PTSD at the 
Greenville, South Carolina VA Medical 
Center (VAMC).  Any records obtained 
should be associated with the other 
evidence in the claims file.

3.  After any additional evidence is 
obtained, schedule the veteran for a VA 
psychiatric examination to assess the 
extent of functional impairment caused by 
his service-connected PTSD.

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done.

The examiner should indicate how the 
symptoms attributable to the PTSD affect 
the veteran occupationally and socially 
in terms of the applicable rating 
criteria.  This includes providing a 
Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  And explain what the assigned 
score means.

The examiner is also requested to 
provide, if possible, an explanation as 
to how much of the impairment reflected 
by the GAF is represented by or is due to 
the service-connected PTSD-separate and 
apart from any nonservice-connected 
disability(ies) (e.g., any nonservice-
connected psychiatric disorder such as 
the major depressive disorder that also 
has been diagnosed).  If it is not 
possible to make such a distinction, 
please so state and explain why this 
cannot be done.  Also, if the depression 
or major depressive disorder is part and 
parcel of the PTSD, or vice versa, please 
indicate this as well.  Discuss the 
rationale of the opinion, regardless.

Furthermore, indicate whether the 
veteran's PTSD precludes substantially 
gainful employment.  Discuss the 
rationale for this opinion, too.

If an examination form is used to guide 
the examination, the submitted 
examination report must include the 
questions to which answers are provided.



4.  Thereafter, review the claims file to 
ensure the requested development has been 
completed to the extent possible.  This 
includes responses to the questions posed 
to the VA psychiatric examiner.  If an 
requested development is incomplete, take 
corrective action.  38 C.F.R. § 4.2 
(2003); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the claim in light 
of any additional evidence obtained.  
This includes determining whether 
a "staged" rating is warranted under 
Fenderson, 12 Vet. App. at 125-26.  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




